Citation Nr: 1510659	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-07 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1964 to February 1968.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) which denied service connection for both tinnitus and bilateral hearing loss.  In February 2013, the RO granted service connection for tinnitus.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for bilateral hearing loss is warranted as the claimed disorder was precipitated by his noise exposure while in the Republic of Vietnam which included firing 155mm self-propelled howitzers and jet aircraft engines.  Noise exposure as would be consistent with the Veteran's active duty service including exposure to artillery fire and helicopters. 38 U.S.C.A. § 1154(a) (West 2014).

The report of a January 2011 VA audiological examination and an April 2011 addendum thereto state that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The January 2011 examination report conveys that the examiner opined that "I cannot resolve [the issue of whether the Veteran's diagnosed hearing loss is related to active service] without resort to mere speculation."  In the April 2011 addendum, the examiner clarified that "as no valid hearing test was performed at separation and there are other potential etiologies, including aging, occupational noise exposure, recreational noise exposure, [high blood pressure], and usage of potentially ototoxic medication, I feel I cannot resolve this issue without resort to mere speculation" and "it would be speculative to allocate a portion of his current hearing loss and tinnitus to each of these etiologies and the etiology of his hearing loss and tinnitus cannot be determined to a reasonable degree of certainty based on the evidence in my opinion."  

Significantly, however, the United States Court of Appeals for Veterans Claims (Court) has indicated that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Furthermore, in reviewing a similar factual scenario wherein VA examiners conveyed that they could not advance an opinion without resort to "mere speculation," the Court has directed that "the phrase 'without resort to speculation' should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner."  Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010).  

In this case, the examiner relied in part on the absence of hearing data in service and did not discuss the Veteran's assertion of decreased hearing a month or two after separation from service.  see e.g. Dalton v. Nicholson, 21 Vet. App. 23 (2007)(holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  As such, the Board finds that an additional audiological examination is necessary.  

Clinical documentation dated after September 2009 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his bilateral hearing loss after September 2009 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after September 2009.  

3.  Schedule the Veteran for a VA audiological examination to address the current nature and etiology of his bilateral hearing loss disorder and its relationship, if any, to active service.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as whether it as likely than not (i.e., probability of 50 percent or more) that the Veteran's bilateral hearing loss had its onset during active service; is etiologically related to the Veteran's reported noise exposure while in the Republic of Vietnam; or otherwise originated during active service.  

The examiner should comment on the lay report of decreased hearing a month or two after separation.

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Readjudicate the issue of service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

